The testimony on the part of the state tended to show that some officers went to the house occupied as a home by appellant and searched same.
In a room occupied by appellant's mother, and between the mattresses of "her bed," they found a quantity of whisky. About the time of, or immediately after, the discovery of this whisky, appellant appeared at the door leading *Page 569 
into the room where same was, whereupon his mother addressed to him this question: "John, what did you put that whiskey under my bed for?" to which question appellant made no reply, but, on the contrary, beat a prompt retreat.
We hold that the above constituted at least a "scintilla of evidence" pointing to the guilt of appellant as charged. Jackson v. State, 167 Ala. 44, 52 So. 835.
And it is now well understood that "a scintilla of evidence going to support plaintiff's [in this case, the state's] contention * * * made it necessary to refer the issue of fact thus raised to the jury for decision, in the first place atleast." (Italics ours.) Norwood Hospital v. Brown, 219 Ala. 445,122 So. 411, 412.
What we have said above disposes of all questions apparent deemed by us worthy of mention.
There appears nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.